  Case: 5:18-cr-00094-PAG Doc #: 234-1 Filed: 06/14/19 1 of 10. PageID #: 1907




                        IN THE UNITED STATES DISTRICT COURT

                         FOR THE NORTHERN DISTRICT OF OHIO

                                      EASTERN DIVISION


UNITED STATES OF AMERICA,                       ) CASE NO. 5:18-CR-094
                                                )
                              Plaintiff,        )
                                                ) CHIEF JUDGE PATRICIA A. GAUGHAN
               v.                               )
                                                )
DONTE L. GIBSON,                                )
                                                )
AUDREY J. GIBSON, aka AUDREY J.                 )
MARTIN, and                                     )
                                                )
LORI E. MARTIN,                                 )
                                                )
                              Defendants.       )

                      AMENDED FINAL ORDER OF FORFEITURE

       It appears to the Court that proper proceedings for the issuance of this Amended Final

Order of Forfeiture have been had in this case as follows:

       1.      On May 23, 2018, a 17-count Superseding Indictment (R. 61) was returned in the

above-referenced case. In pertinent part, defendants Donte L. Gibson, Audrey J. Gibson (aka

Audrey J. Martin), and Lori E. Martin were charged as follows:

       Count 1:       Defendants Donte Gibson and Audrey Gibson were charged with
                      Conspiracy to Distribute Fentanyl and Carfentanil [21 U.S.C. Sections
                      841(a)(1), 841(b)(1)(A) and 802(32)], in violation of 21 U.S.C. § 846.

       Count 13:      Defendants Donte Gibson, Audrey Gibson, and Lori Martin were charged
                      with Conspiracy to Commit Money Laundering [18 U.S.C. Sections
                      1956(a)(1)(B)(i) and 1956(a)(1)(B)(ii)], in violation of 18 U.S.C. Section
                      1956(h).
   Case: 5:18-cr-00094-PAG Doc #: 234-1 Filed: 06/14/19 2 of 10. PageID #: 1908



       2.      With respect to Count 1, the forfeiture provision set forth in the Superseding

Indictment (R. 61) specified, in part, as follows:

                The allegations contained in [Count] 1 . . . are hereby re-alleged and incorporated
       by reference as if fully set forth herein for the purpose of alleging forfeiture pursuant to
       the provisions of 21 U.S.C. § 853. As a result of [this offense], DONTE L. GIBSON
       [and] AUDREY J. GIBSON, aka AUDREY J. MARTIN, . . . defendants herein, shall
       forfeit to the United States any and all property constituting, or derived from, any
       proceeds the defendants obtained, directly or indirectly, as the result of such [violation];
       and, any and all of the defendant’s property used or intended to be used, in any manner or
       part, to commit or to facilitate the commission of such [violation] ... .

       3.      With respect to Count 13, the forfeiture provision set forth in the Superseding

Indictment specified, in part, as follows:

               The allegations contained in [Count] 13 . . . are hereby re-alleged and
       incorporated by reference as if fully set forth herein for the purpose of alleging forfeiture
       pursuant to the provisions of 18 U.S.C. § 982(a)(1). As a result of [this offense], DONTE
       GIBSON, AUDREY GIBSON, [and] LORI MARTIN, . . . defendants herein, shall forfeit
       to the United States all property, real and personal, involved in such [offense], and all
       property traceable to such property ... .

       4.      Change of plea hearings as to defendants Audrey Gibson and Lori Martin were

held on September 25, 2018 and October 4, 2018, respectively. Plea agreements were executed

between the parties, and defendant Audrey Gibson entered a guilty plea to Counts 1 and 13 of the

Superseding Indictment. (Minutes of proceedings [non-document], filed on September 25,

2018.) Defendant Lori Martin entered a guilty plea to Count 13 of the Superseding Indictment.
                                                                      1
(Minutes of proceedings [non-document], filed on October 4, 2018.)




       1
                A change of plea hearing also was held as to defendant Donte Gibson. A plea
agreement (R. 80) was executed, and defendant Donte Gibson entered a guilty plea to Counts 1
and 13 of the Superseding Indictment. (Minutes of proceedings [non-document], filed on
September 24, 2018.) Further, defendant Donte Gibson agreed to the forfeiture of each of the
below-described properties to the United States. (See, R. 80: Plea Agreement of Donte Gibson,
at pp. 3-4, ¶ 7.) By an Order [non-document] entered on February 26, 2019, the Court granted
defendant Donte Gibson’s motion to withdraw this guilty plea.

                                                     2
   Case: 5:18-cr-00094-PAG Doc #: 234-1 Filed: 06/14/19 3 of 10. PageID #: 1909



       5.      With respect to forfeiture, the written plea agreements of defendants Audrey

Gibson (R. 81) and Lori Martin (R. 87) provided as follows:

       a.)     Defendant Audrey Gibson agreed to the forfeiture of the following properties to

the United States:

       •       $148,400.00 U.S. Currency seized on February 8, 2018, at 80 West Waterloo
               Road, Akron, Ohio (storage unit: M42A).

       •       A total of $12,461.00 U.S. Currency seized on February 8, 2018, at 2946 Popham
               Street, Akron, Ohio.

       •       29 round empty magazine and (29) .40 caliber rounds in box seized on February
               8, 2018, at 2946 Popham Street, Akron, Ohio.

       •       22 round magazine with (12) rounds of .40 caliber ammunition seized on
               February 8, 2018, at 2946 Popham Street, Akron, Ohio.

       •       $19,960.00 U.S. Currency seized on February 8, 2018, at a residence located on
               Greenbay Drive, Barberton, Ohio. 2

       •       $42,230.79 seized on or about April 18, 2018, pursuant to the execution of a
               federal seizure warrant. The seizure warrant was executed against The RealReal
               User Account Identification Number xxx2598 in the name of AUDREY
               GIBSON.

       •       Proceeds in the amount of $34,479.96 recovered from Community Hall
               Foundation (dba The Civic) on or about June 8, 2018.

       •       0.422851 bitcoin (valued at approximately $2,600.11 on August 14, 2018) stored
               in an application on an i-Phone recovered on February 8, 2018, at 2946 Popham
               Street, Akron, Ohio. The bitcoin was found in a bitcoin.com cell phone
               application under the wallet name “Personal Wallet” with a Wallet ID ending
               xxxxx35bead1.

       b.)     Defendants Audrey Gibson and Lori Martin agreed to the forfeiture of the

following property to the United States:



       2
                As part of her plea agreement [R. 87, at ¶ 4(b)], defendant Lori Martin disclaimed
any interest in this $19,960.00 U.S. Currency, consented to its forfeiture and, further, agreed that
she will not contest the forfeiture action instituted by the United States against it.

                                                 3
   Case: 5:18-cr-00094-PAG Doc #: 234-1 Filed: 06/14/19 4 of 10. PageID #: 1910



       •       2946 Popham Street, Akron, Ohio, Permanent Parcel Number: 6800487. The
               legal description of the property is as follows: Situated in the City of Akron,
               County of Summit, and State of Ohio: And known as being the Easterly 60 feet
               between parallel lines of Lot Number Eight Hundred Eighty-three (883), plus the
               Easterly 60 feet between parallel lines of Lot Number Eight Hundred Eighty-four
               (884), plus the Easterly 60 feet between parallel lines of Lot Number Eight
               Hundred Eighty-five (885), except the Northerly 33 feet front and rear of Lot
               Number Eight Hundred Eighty-five (885), in the William A. Johnston’s Coventry
               Allotment No. 2, as recorded in Plat Book 26, Pages 65-75 inclusive, Summit
               County Records. 3

       6.      With respect to forfeiture, the plea agreements of defendants Audrey Gibson (R.

81) and Lori Martin (R. 87) further provided as follows:

       a.)     Defendant Audrey Gibson agreed that the $148,400.00 U.S. Currency, the

$12,461.00 U.S. Currency, the $19,960.00 U.S. Currency, the proceeds of $34,479.96, and the

0.422851 bitcoin are subject to forfeiture under 21 U.S.C. § 853(a)(1) as they constitute, or were

derived from, proceeds she obtained, directly or indirectly, as the result of the commission of the

violation (drug conspiracy) charged in Count 1 of the Superseding Indictment.

       b.)     Defendant Audrey Gibson agreed that the 29 round empty magazine, the (29) .40

caliber rounds in box, and the 22 round magazine with (12) rounds of .40 caliber ammunition are

subject to forfeiture under 21 U.S.C. § 853(a)(2) as they were used – or were intended to be used

- in any manner or part, to commit or to facilitate the commission of the violation (drug

conspiracy) charged in Count 1 of the Superseding Indictment.

       c.)     Defendant Audrey Gibson agreed that the $42,230.79 seized on or about April 18,

2018, and the real property located at 2946 Popham Street, Akron, Ohio, are subject to forfeiture:

(i) under 21 U.S.C. § 853(a)(1) as they constitute, or were derived from, proceeds she obtained,

directly or indirectly, as the result of the commission of the violation (drug conspiracy) charged



       3
              Defendant Lori E. Martin is the record owner of this real property.

                                                 4
   Case: 5:18-cr-00094-PAG Doc #: 234-1 Filed: 06/14/19 5 of 10. PageID #: 1911



in Count 1 of the Superseding Indictment; and, (ii) under 18 U.S.C. § 982(a)(1) as they were

involved in the offense (money laundering conspiracy) charged in Count 13 of the Superseding

Indictment, or are traceable to such property.

       d.)     Defendant Lori Martin agreed that the real property located at 2946 Popham

Street, Akron, Ohio, is subject to forfeiture under 18 U.S.C. § 982(a)(1) as it was involved in the

offense (money laundering conspiracy) charged in Count 13 of the Superseding Indictment, or is

traceable to such property.

       7.      Finally, with respect to forfeiture, the plea agreements of defendants Audrey

Gibson (R. 81) and Lori Martin (R. 87) provided that they will take whatever steps are necessary

to effectuate the forfeiture of the subject properties to the United States; including, but not

limited to, the execution of whatever agreements, stipulations, and/or other documents that are
                                          4
necessary to effectuate the forfeiture.       Also, pursuant to Rule 32.2(b)(4)(A) of the Federal

Rules of Criminal Procedure, the defendants consented that the forfeiture would become final as
                                                                            5
to them upon the Court’s entry of the Preliminary Order of Forfeiture.

       8.      Frank Martin, the husband of defendant Lori Martin, was a potential third party

claimant to the following properties: (i) 2946 Popham Street, Akron, Ohio, Permanent Parcel

Number: 6800487; and, (ii) $19,960.00 U.S. Currency seized on February 8, 2018, at a residence

located on Greenbay Drive, Barberton, Ohio. By an Agreement (R. 95-2, PageID # 798) filed



       4
                Particularly, in this regard, defendant Audrey Gibson authorized the IRS to
transfer the 0.422851 bitcoin from Wallet ID ending xxxxx35bead1 to a wallet controlled by the
United States. See, R. 81: Plea Agreement of Audrey Gibson, at ¶ 6(B).
       5
                In his plea agreement entered on September 24, 2018, defendant Donte Gibson
also consented - pursuant to Rule 32.2(b)(4)(A) of the Federal Rules of Criminal Procedure - that
the forfeiture of the subject properties would become final as to him upon the Court’s entry of
the Preliminary Order of Forfeiture. (R. 80: Plea Agreement of Donte Gibson, at p. 6, ¶ 7(C).)

                                                      5
   Case: 5:18-cr-00094-PAG Doc #: 234-1 Filed: 06/14/19 6 of 10. PageID #: 1912



with the Court on October 9, 2018, Frank Martin disclaimed any interest in the properties,

consented to their forfeiture and, further, agreed that he will not contest the forfeiture action

instituted by the United States against them.

       9.      On October 11, 2018, the Court entered a Preliminary Order of Forfeiture (R. 98)

against the subject properties.

       10.     Following the entry of a preliminary order of forfeiture, the United States is

required to “publish notice of the order and of its intent to dispose of the property in such manner

as the Attorney General may direct.” See, 21 U.S.C. § 853(n)(1).

       11.     In accordance with 21 U.S.C. § 853(n)(1) and Rule 32.2(b)(6)(C) of the Federal

Rules of Criminal Procedure, notice of the Preliminary Order of Forfeiture (R. 98) was posted on

an official government internet site for at least 30 consecutive days, beginning on October 30,

2018 and ending on November 28, 2018. No third party claims to the subject properties were

made as a result of the internet notification. (Docket Report).

       12.     Based upon the foregoing - and the defendants’ consent that the forfeiture of the

subject properties would become final as to them upon the Court’s entry of the Preliminary

Order of Forfeiture – the United States filed a motion for final order on January 3, 2019. (R.

119: United States’ Motion for a Final Order of Forfeiture.) On January 7, 2019, the Court

entered a Final Order of Forfeiture (R. 128) against the subject properties.

       13.     As set forth in footnote 1, above, the Court – on February 26, 2019 - entered an

Order [non-document] granting defendant Donte Gibson’s motion to withdraw his guilty plea.

       14.     A change of plea hearing - without a plea agreement – was held as to defendant

Donte Gibson on June 12, 2019. Defendant Gibson withdrew his plea of not guilty, and entered




                                                  6
   Case: 5:18-cr-00094-PAG Doc #: 234-1 Filed: 06/14/19 7 of 10. PageID #: 1913



a guilty plea to Counts 1 and 13 of the Superseding Indictment. (Minutes of proceedings [non-

document], filed on June 12, 2019.)

       15.     At the change of plea hearing, a (joint) exhibit regarding forfeiture was submitted

to the Court. Therein, defendant Donte Gibson agreed to the forfeiture of the subject properties

to the United States and, further, agreed as follows:

       •       The $148,400.00 U.S. Currency, the $12,461.00 U.S. Currency, the $19,960.00
               U.S. Currency, the proceeds of $34,479.96, and the 0.422851 bitcoin are subject
               to forfeiture under 21 U.S.C. § 853(a)(1) as they constitute, or were derived from,
               proceeds he obtained, directly or indirectly, as the result of the commission of the
               violation (drug conspiracy) charged in Count 1.

       •       The 29 round empty magazine, the (29) .40 caliber rounds in box, and the 22
               round magazine with (12) rounds of .40 caliber ammunition are subject to
               forfeiture under 21 U.S.C. § 853(a)(2) as they were used – or were intended to be
               used - in any manner or part, to commit or to facilitate the commission of the
               violation (drug conspiracy) charged in Count 1.

       •       The $42,230.79 seized on or about April 18, 2018, and the real property located at
               2946 Popham Street, Akron, Ohio, are subject to forfeiture: (i) under 21 U.S.C.
               § 853(a)(1) as they constitute, or were derived from, proceeds he obtained,
               directly or indirectly, as the result of the commission of the violation (drug
               conspiracy) charged in Count 1; and, (ii) under 18 U.S.C. § 982(a)(1) as they were
               involved in the offense (money laundering conspiracy) charged in Count 13, or
               are traceable to such property.

       16.     Finally, the joint exhibit regarding forfeiture provided as follows:

               “The Preliminary Order of Forfeiture (R. 98) was filed on October 11, 2018.
               Pursuant to Rule 32.2(b)(4)(A) of the Federal Rules of Criminal Procedure,
               Defendant consents that such Order will become final as to him upon entry of his
               guilty plea in this case.”

       17.     Based upon the foregoing, and in accordance with 21 U.S.C. § 853(n)(7), this

Amended Final Order of Forfeiture is entered as follows:

       IT IS ORDERED, ADJUDGED, AND DECREED

       18.     As set forth above, proceeds in the amount of $34,479.96 were recovered from

Community Hall Foundation (dba The Civic) on or about June 8, 2018. The Akron Civic

                                                 7
   Case: 5:18-cr-00094-PAG Doc #: 234-1 Filed: 06/14/19 8 of 10. PageID #: 1914



Theatre has stated an interest in this $34,479.96 to the extent of $1,232.00. 6 By this Final Order

of Forfeiture, $33,247.96 of the $34,479.96 is finally forfeited to the United States under 21

U.S.C. § 853(a)(1) (drug proceeds), and no right, title, or interest shall exist in any other party.

        19.     The United States shall seize and take control of the $33,247.96, and shall dispose

of it in accordance with law.

        20.     Upon entry of this Final Order of Forfeiture, the United States shall return the

following property to The Akron Civic Theatre:

        •       The remaining $1,232.00 of the $34,479.96 recovered from Community Hall
                Foundation (dba The Civic) on or about June 8, 2018.

        21.     The following properties are finally forfeited to the United States under 21 U.S.C.

§ 853(a)(1) (drug proceeds), and no right, title, or interest shall exist in any other party:

        •       $148,400.00 U.S. Currency seized on February 8, 2018, at 80 West Waterloo
                Road, Akron, Ohio (storage unit: M42A).

        •       A total of $12,461.00 U.S. Currency seized on February 8, 2018, at 2946 Popham
                Street, Akron, Ohio.

        •       $19,960.00 U.S. Currency seized on February 8, 2018, at a residence located on
                Greenbay Drive, Barberton, Ohio.

        •       0.422851 bitcoin (valued at approximately $2,600.11 on August 14, 2018) stored
                in an application on an i-Phone recovered on February 8, 2018, at 2946 Popham
                Street, Akron, Ohio. The bitcoin was found in a bitcoin.com cell phone
                application under the wallet name “Personal Wallet” with a Wallet ID ending
                xxxxx35bead1.

        22.     The United States shall seize and take control of these properties, and shall

dispose of them in accordance with law.




        6
             At page 6 (footnote 4) of the Preliminary Order of Forfeiture (R. 98), the United
States acknowledged its intent to recognize this interest ($1,232.00) in the final order.

                                                   8
   Case: 5:18-cr-00094-PAG Doc #: 234-1 Filed: 06/14/19 9 of 10. PageID #: 1915



         23.    The following properties are finally forfeited to the United States under 21 U.S.C.

§ 853(a)(2) (drug facilitation), and no right, title, or interest shall exist in any other party:

         •      29 round empty magazine and (29) .40 caliber rounds in box, seized on February
                8, 2018, at 2946 Popham Street, Akron, Ohio.

         •      22 round magazine with (12) rounds of .40 caliber ammunition, seized on
                February 8, 2018, at 2946 Popham Street, Akron, Ohio.

         24.    The United States shall seize and take control of the magazines/ammunition, and

shall dispose of them in accordance with law.

         25.    The following property is finally forfeited to the United States under 21 U.S.C.

§ 853(a)(1) (drug proceeds) and 18 U.S.C. § 982(a)(1) (money laundering), and no right, title, or

interest shall exist in any other party:

         •      $42,230.79 seized on or about April 18, 2018, pursuant to the execution of a
                federal seizure warrant. The seizure warrant was executed against The RealReal
                User Account Identification Number xxx2598 in the name of AUDREY
                GIBSON.

         26.    The United States shall seize and take control of the $42,230.79, and shall dispose

of it in accordance with law.

         27.    The United States shall seize and take control of the following property, and it

hereby is finally forfeited to the United States under 21 U.S.C. § 853(a)(1) (drug proceeds) and

18 U.S.C. § 982(a)(1) (money laundering), and no right, title, or interest shall exist in any other

party:

         •      2946 Popham Street, Akron, Ohio, Permanent Parcel Number: 6800487. The
                legal description of the property is as follows: Situated in the City of Akron,
                County of Summit, and State of Ohio: And known as being the Easterly 60 feet
                between parallel lines of Lot Number Eight Hundred Eighty-three (883), plus the
                Easterly 60 feet between parallel lines of Lot Number Eight Hundred Eighty-four
                (884), plus the Easterly 60 feet between parallel lines of Lot Number Eight
                Hundred Eighty-five (885), except the Northerly 33 feet front and rear of Lot
                Number Eight Hundred Eighty-five (885), in the William A. Johnston’s Coventry



                                                    9
  Case: 5:18-cr-00094-PAG Doc #: 234-1 Filed: 06/14/19 10 of 10. PageID #: 1916



               Allotment No. 2, as recorded in Plat Book 26, Pages 65-75 inclusive, Summit
               County Records.

       28.     The United States shall dispose of this property in accordance with law and,

particularly, the proceeds of the sale of the property shall be paid as follows:

       a.)     To the United States Marshals Service for the payment of all reasonable expenses

incurred in the rehabilitation/preservation of the property pending its sale, and for payment of the

reasonable costs of the sale of the property.

       b.)     All outstanding property taxes.

       c.)     Other encumbrances, if any, due and owing in accordance with federal law.

       d.)     The balance of the sale proceeds remaining after the above disbursements shall be

paid/forfeited to the United States.

       SO ORDERED this _____ day of June, 2019.




                                                      ___________________________________
                                                      Patricia A. Gaughan, Chief Judge
                                                      United States District Court, N.D. Ohio




                                                 10
